Citation Nr: 0002951	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  95-09 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO assigned 
a 10 percent rating for the veteran's PTSD.  In an August 
1997 rating decision, the RO increased the rating for the 
veteran's PTSD to 50 percent.  The veteran has continued his 
appeal, and he is seeking a rating higher than 50 percent.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The current manifestations of veteran's PTSD produce 
severe impairment of his social and occupational functioning.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.2, 4.7, 
4.10 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a higher disability rating for his 
service-connected PTSD.  A person who submits a claim for 
veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has defined a well grounded claim as a plausible 
claim; one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has established that when a claimant was awarded 
service connection for a disability, and the claimant 
subsequently appealed the RO's initial assignment of the 
rating for those disabilities, the claim is well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  The veteran appealed the rating initially assigned 
for his PTSD, and the rating schedule provides for higher 
ratings for that disorder.  Therefore, the Board finds that 
his claim for an increased rating is a well grounded claim.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's claim have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of his claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1999).  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on the 
functional abilities.  38 C.F.R. § 4.10 (1999).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).

The veteran's PTSD is evaluated under 38 C.F.R. Part 4, 
Diagnostic Code 9411.  While the veteran's appeal for a 
higher rating has been pending, revised criteria for rating 
mental disorders, including PTSD, became effective.  See 61 
Fed. Reg. 52,965 (1996) (codified at 38 C.F.R. Part 4, 
effective November 6, 1996).  The Court has held that when a 
law or regulation changes after a claim has been filed, but 
before the administrative appeal process has been concluded, 
the version most favorable to an appellant applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In the present 
case, the Board finds that the regulations in effect prior to 
November 6, 1996 (the former regulations) are more favorable 
to the veteran.  Therefore, the Board will apply that version 
of the regulations to his claim.

Under the former regulations, the criteria for ratings of 50 
percent or higher for PTSD were as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggravated energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment  
  .................................................. 100 percent

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment  .............. 70 
percent

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of the psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment
  ................................................... 50 percent

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The veteran's service included combat service in Vietnam.  
The veteran has reported that sleep disturbance and other 
psychological symptoms began while he was in service, 
following traumatic combat experiences.  Treatment notes, 
dated from 1988 forward, from the veteran's private primary 
care physician reflected that the veteran had psychological 
symptoms related to his combat experiences in Vietnam.  The 
veteran has been under VA treatment for PTSD since 1993.

On VA examination in February 1994, the veteran reported that 
his sleep was fitful, with frequent nightmares.  He reported 
that he was irritable, with easy flare-ups of anger.  He 
reported that his first marriage had ended in divorce, which 
he attributed to his rage and anxiety following his Vietnam 
service.  He indicated that he felt emotionally detached from 
his second wife and from his daughters.  The veteran reported 
that he worked for the postal service as a mail handler.  He 
reported that he was able to cope with his work because he 
worked mostly alone.  The examiner expressed the opinion that 
the veteran had chronic PTSD that mildly affected his 
performance at work, and moderately affected his social life.

In a March 1995 substantive appeal, the veteran reported that 
he had no close friends or social activities outside of his 
immediate family.  He reported that he was not able to work 
around other people, and that he had only been able to retain 
his job because he had been reassigned to a work area where 
he was by himself most of the day.  He reported that he had 
trouble sleeping due to dreams about Vietnam, and that he 
relied on medication prescribed for his PTSD to help him 
sleep.

In July 1997, the veteran wrote that his PTSD had worsened in 
spite of medication.  He reported that he was not able to 
perform his assigned duties at work.  In an August 1997 VA 
examination, the veteran reported increasing depression and 
anxiety.  He reported that he had panic attacks.  He reported 
chronic feelings of rage.  He indicated that he had been in 
many fistfights, and that he carried a gun all the time.  The 
examiner noted that the veteran's psychomotor behavior was 
extremely agitated.  Based on the examination and review of 
the veteran's claims file, the examiner concluded that the 
veteran's PTSD was severe, producing severe social and 
occupational impairment.  The examiner assigned a Global 
Assessment of Functioning (GAF) of 41.

Notes from VA outpatient mental health treatment describe the 
veteran's PTSD symptoms over recent years.  In June 1997, the 
veteran's treating psychiatrist noted that the veteran had 
"almost psychotic flashbacks."  The psychiatrist noted that 
the veteran functioned at a lesser capacity at work, and that 
he had poor social function, if any, apart from his family.  
In November 1997, it was noted that the veteran had almost 
nightly nightmares.  In September 1998, he was noted to have 
severe anxiety, with periods of sleeplessness for three 
nights.  Notes from 1996 through 1999 described the veteran's 
PTSD as severe.  Treatment providers assigned GAF scores 
ranging from 40 to 55.

On VA examination in March 1999, it was noted that the 
veteran was scheduled to work five days per week, but that 
his PTSD symptoms and pain due to physical disorders reduced 
him to actually working three or four days most weeks.  The 
veteran reported daily use of the psychiatric medications 
prescribed for him.  He reported depression, chronic 
insomnia, and periods of "sheer panic".  The examiner noted 
that the veteran appeared depressed, without evidence of 
psychotic ideation.  The examiner found that the veteran's 
psychological condition and overall functioning were 
deteriorating.  The examiner described the veteran's PTSD as 
severe, and assigned a GAF of 36.

Mental health professionals have characterized the 
impairment, due to PTSD, of the veteran's social and 
occupational functioning as severe.  The specific limitations 
described in medical records and in the veteran's statements 
are consistent with severe impairment.  Based on the overall 
disability picture, the Board finds that the manifestations 
of the veteran's PTSD are consistent with a 70 percent rating 
under the rating schedule.  The Board finds that the 
veteran's impairment does not reach the level of a 
100 percent rating.  The Board notes that the Court has 
indicated that satisfaction of any one of the criteria for a 
100 percent rating under Diagnostic Code 9411 warrants a 
grant of a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 
95, 99 (1994).  The evidence does not indicate that the 
veteran's PTSD currently produces virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms, or 
inability to retain employment, such as would warrant a 100 
percent rating.  Therefore, the Board grants an increase to a 
70 percent rating.

Review of the record reveals that the RO found that the 
veteran's PTSD symptoms did not warrant referral of the case 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  That regulation 
provides that, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board has reviewed the record with 
these mandates in mind, and finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  In reaching the 
determination regarding the rating of the veteran's PTSD, the 
Board finds that the disability has not so significantly 
changed that a staged rating should be assigned, and that a 
uniform evaluation is appropriate in this case.


ORDER

Entitlement to a 70 percent disability rating for PTSD is 
granted, subject to laws and regulations controlling the 
disbursement of monetary benefits.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

